NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUANA AMERICA CASILLAS TORRES,                  No.    18-70051

                Petitioner,                     Agency No. A200-156-213

 v.
                                                MEMORANDUM*
MICHAEL G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Juana America Casillas Torres, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th

Cir. 2014). We deny the petition.

      Casillas Torres does not claim she suffered past persecution, and as to her

fear of future harm, she did not challenge the BIA’s dispositive finding that she

could safely relocate within Mexico. See Sung Kil Jang v. Lynch, 812 F.3d 1187,

1189 n.1 (9th Cir. 2015). Thus, we deny the petition as to her asylum and

withholding of removal claims. See 8 C.F.R. §§ 1208.13(b)(2)(ii), 1208.16(b)(2).

      In addition, substantial evidence supports the agency’s denial of Casillas

Torres’s CAT claim because she failed to show that it is more likely than not that

she would be tortured if removed to Mexico. See Delgado-Ortiz v. Holder, 600

F.3d 1148, 1152 (9th Cir. 2010) (“[G]eneralized evidence of violence and crime in

Mexico is not particular to Petitioners and is insufficient to meet this standard.”).

      PETITION FOR REVIEW DENIED.




                                           2                                    18-70051